Citation Nr: 0830178	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine (claimed as 
a neck/upper spine disability).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which continued a previous denial 
of service connection for degenerative joint disease of the 
cervical spine, and for degenerative joint disease of the 
lumbar spine.  

The Board notes that the RO previously denied a claim of 
service connection for a neck disability and back pain in a 
September 1983 rating decision.  Thus, the Board has 
recharacterized the issues on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claims of service connection.

The veteran testified at a March 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issues of entitlement to service connection for 
degenerative joint disease of the cervical spine and the 
lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1983 rating decision, the RO 
denied service connection for a neck disability and for back 
pain.
 
2.  Evidence received since the September 1983 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
degenerative joint disease of the cervical spine.

3.  Evidence received since the September 1983 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
degenerative joint disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The September 1983 rating decision which denied service 
connection for a neck disability and for back pain is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the September 1983 
rating decision is new and material; the claim for service 
connection for degenerative joint disease of the cervical 
spine is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007).

3.  The evidence received subsequent to the September 1983 
rating decision is new and material; the claim for service 
connection for degenerative joint disease of the lumbar spine 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The August 2004 
notice letter provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence, and 
informed the veteran of the particular type of evidence 
needed to substantiate elements found to be insufficiently 
shown at the time of the September 1983 rating decision.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA did not provide the 
veteran with VCAA notice of the type of specific evidence 
necessary to establish a disability rating or effective date 
prior to the initial rating decision.  In the present case, 
however, the RO can address any such notice deficiency on 
remand.  There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

The veteran's service treatment records, VA and private 
treatment records, a Board hearing transcript, and various 
lay statements have been associated with the claims file.   
The veteran indicated during his March 2008 Board hearing 
that all medical records associated with his Social Security 
Administration claim are already of record.  The Board has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The record is complete and the case 
is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the veteran's claim 
for service connection for a neck disability and back pain in 
a September 1983 rating decision.  The RO reopened the 
veteran's claims for service connection for degenerative 
joint disease of the cervical spine (claimed as a neck/upper 
spine disability), and degenerative joint disease of the 
lumbar spine in a February 2006 rating decision.  The Board, 
however, is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merit.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
If the Board determines that the evidence submitted is new 
and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The evidence of record at the time of the veteran's September 
1983 rating decision consisted of the veteran's service 
treatment records and VA treatment records dated in July 
1983.  At the time of the September 1993 rating decision, the 
RO denied service connection for a neck disability and back 
pain because the veteran's in-service neck problems were 
determined to be an acute and transitory condition with no 
residual disability shown; and there was no evidence to show 
any relationship between the any condition of the veteran's 
back and the neck condition described in service.  Thus, the 
Board finds that new and material evidence in this case must 
establish that currently diagnosed degenerative joint disease 
of the cervical spine and lumbar spine is related to service.  

Evidence received subsequent to the September 1983 rating 
decision, pertinent to the veteran's claims, includes: (1) VA 
treatment records dated from 2005 to 2006; (2) private 
treatment records from 1993 to 2004; (3) private medical 
opinions dated in 2004 and 2005; (4) a Board hearing 
transcript; and (5) various lay statements in support of the 
veteran's claim.

The Board finds that the new evidence submitted is material.  
VA and private treatment records establish a current 
diagnosis of degenerative joint disease of the cervical and 
lumbar spine, and establish a history of multiple back 
surgeries.  The veteran reported having neck and back 
problems since service during his Board hearing.  Lay 
statements submitted by the veteran's family members show 
that he had complaints of neck pain since returning service.  
Private medical opinions submitted by the veteran relate his 
current disabilities to service.  This evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Accordingly, the Board finds that the appellant has 
submitted new and material evidence sufficient to reopen 
claims of entitlement to service connection degenerative 
joint disease of the cervical spine and lumbar spine.  
However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the veteran's claim.


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is reopened, 
and to this extent only, the appeal is granted.

The claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine is reopened, 
and to this extent only, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During a March 2008 Board hearing, the veteran indicated that 
he had been under VA care for his claimed back and neck 
disabilities since around the 1970s.  VA treatment records 
dated from 2005 to 2006 have been associated with the file.  
The RO should obtain any outstanding VA treatment records and 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

Service treatment records show that the veteran was seen in 
December 1966 for a stiff neck, lasting three days.  No 
chronic residuals were shown by service treatment records.  
The veteran currently has diagnosed degenerative joint 
disease of the cervical spine and lumbar spine.  He has had 
multiple back surgeries and relates his disabilities to 
service.  VA treatment records dated in July 1983 note that 
the veteran had an injury one month prior in 1983 and noted 
an injury 1974.  The veteran also described his in-service 
neck injury at that time.  Although private opinions 
submitted by the veteran relate his cervical spine and lumbar 
spine disabilities to service, they were based solely on the 
veteran's reports and do not address his post-service 
injuries.  Therefore, the Board finds that a VA opinion, 
based on a review of service treatment records and post-
service medical records, is necessary to determine if current 
degenerative joint disease of the cervical spine and lumbar 
spine is likely related to service.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award. See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). In the present appeal, the RO can cure any 
deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain all 
outstanding VA treatment records of the 
veteran dated from the 1970's and 
should associate them with the claims 
file.  If the search for such records 
has negative results, the RO should 
notify the veteran and place a 
statement to that effect in the 
veteran's claims file.

3.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if the veteran's 
currently diagnosed degenerative joint 
disease of the cervical spine and lumbar 
spine is etiologically related to 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  

The examiner should state whether it is 
at least as likely as not that 
degenerative joint disease of the 
cervical spine was incurred in service.  

The examiner should state whether it is 
at least as likely as not that 
degenerative joint disease of the lumbar 
spine was incurred in service.  

The VA examiner should specifically 
address findings in the service treatment 
records, and should address post-service 
injuries noted in the claims file.  A 
complete rationale for all opinions and 
conclusions should be provided.  

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals 


for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


